Announced by
Mr. Justice Van Devanter.
See ante p. 252.
*677On consideration of the report made by Joseph M. Hill, Esquire, as special master, under paragraph 8 of the order of January 19, last, and of the exceptions of the Durfee Minéral Company to such report, it is ordered:
1. The exceptions are overruled and the report is'confirmed;
2. The claim of T. P. Roberts and-A. H. Britain to the royalty interest in the impounded proceeds of the oil and gas taken from receiver’s wells 152, 153 and 154 is sustained and the claim of the Durfee Mineral Company to such royalty interest is denied;
3. The receiver is directed to páy out of such royalty interest the following costs incurred in the determination of those claims: To Joseph M. Hill, $2,250.00 for services as special master and $223.36 for expenses; and to the clerk of this court the clerk’s costs and printing charges in so far ,as they may exceed the advance payments made by Roberts and Britain and the Durfee Mineral Company under paragraph 8 of the order of January 19, last;
4. The net balance of such royalty interest remaining after making .the required deduction' for receivership expenses and paying the costs named in paragraph 3 of this order shall be paid by the receiver to Roberts and Britain as the rightful claimants;
5. No allowance shall be made to either Roberts and Britain or the Durfee Mineral Company by way of reimbursement for expenses incurred and paid in producing witnesses before the special master and having the evidence reported;
6. All moneys advanced for costs under paragraph 8 of the order of January 19, last, by claimants other than Roberts and Britain and the Durfee Mineral Company shall be refunded to such claimants by the clerk. If the advance payments which were made by Roberts and Britain and the Durfee Mineral Company exceed the clerk’s costs and printing charges, the excess shall be returned to them in equal 'proportions.